Citation Nr: 1451983	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, PTSD and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Joretta Durant, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting the Veteran's claim for service connection for PTSD with an evaluation of 50 percent.

In February 2014, the Veteran testified before the undersigned at a videoconference hearing.  A hearing transcript has been associated with the claims file.

In a July 2012 VA clinical assessment, the treating clinician noted that the Veteran "retired his employment due to reoccurring PTSD symptoms."  Further, at the February 2014 videoconference hearing, the Veteran testified that he retired because his employment "started to get a little too hectic" and he "just couldn't deal with it," and felt "like the world might be closing in on [him]."  The Board interprets the July 2012 clinical assessment and the Veteran's statements from the February 2014 videoconference hearing as raising a claim for total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the rating for PTSD.  Therefore, his TDIU claim is part of the increased rating claim for PTSD, and, as a result, the Board has jurisdiction.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System (VBMS)).  There were VA Treatment Records from October 2012 to May 2013 in the Veteran's Virtual VA file that were not contained in the paper claims file, but were reviewed and considered by the RO in a September 2013 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted.

The Veteran contends that his PTSD is worse than the 50 percent disability rating currently assigned.  The Veteran was last given a VA examination to assess the severity of his PTSD in September 2010.  At the February 2014 videoconference hearing, the Veteran reported that his PTSD symptoms had worsened in the last few years.  The Veteran's reports correspond with his private treatment records from July 2011 to July 2012, which document increasing anxiety, including more panic attacks, recurrent nightmares, and difficulty with abstract reasoning, speech, and word finding.  The Veteran's reports also correspond with a July 2012 VA clinical assessment, which reported that the Veteran had severe PTSD symptoms, including anxiety, sleep disturbance, and chronic major depression, and was unable to sustain any social relationships.  

Based on the clearly documented worsening of the Veteran's PTSD in the more than four years since his last VA examination, the Board finds that the September 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's statements that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer, 10 Vet. App. at 403; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With respect to the Veteran's TDIU claim, because adjudication of the Veteran's initial increased rating claim for PTSD being remanded will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities, PTSD an ischemic heart disease, on his employability.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any outstanding VA treatment records.  Additionally, the AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who treated the Veteran from July 2012 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completing the foregoing, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand and note that this has been accomplished in the VA examination report.  After conducting any appropriate and required testing, the examiner must describe in detail the current signs, symptoms, and manifestations of the Veteran's PTSD. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected disabilities, PTSD and ischemic heart disease.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  Consideration should be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



